Citation Nr: 1623992	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $37,098.17, to include whether the waiver request was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2011 for further development.  


FINDINGS OF FACT

1.  In a June 14, 2008, letter, the Veteran was notified of an overpayment of benefits in the amount of $37,098.17, and an enclosed form advised him that he had a period of 180 days from the date of such letter to request a waiver of the debt.
 
2.  The Veteran's request for a waiver of recovery of the overpayment was received by VA on January 21, 2011.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of benefits in the amount of $37,098.17 was not timely; accordingly, his request is denied.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Board notes, however, that the VCAA is not applicable to claims involving the validity of the creation of an overpayment or a request for waiver of recovery of overpayment.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Instead, the United States Court of Appeals for Veterans Claims (Court) observed in Barger, that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  Barger, 16 Vet. App. 132.

Under the provisions of 38 U.S.C.A. § 5302, governing the waiver of recovery of claims, VA shall include in the notification to the payee a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedure for submitting the application.  38 U.S.C.A. § 5302(a). In addition, by regulation, it is required that, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d).  The individual must also be notified of his or her rights and remedies, specifically, that he or she may informally dispute the debt or the amount of the debt; that she or he may request a waiver; that she or he may request a hearing; and that she or he may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. § 1.911(d).

The Board finds that notification in accordance with the provisions of 38 U.S.C.A. § 5302(a)  and 38 C.F.R. §1.911  was provided to the appellant in a September 8, 2007 notice of overpayment from the Debt Management Center and in an attached enclosure to the letter, titled Notice of Rights and Obligations.  The September 2007 notice of overpayment stated the amount of the debt ($37,915.17), informed the Veteran of his right to dispute the debt and informed the Veteran of his right to request a waiver.  While a copy of the enclosure was not associated with the claims file, absent clear evidence to the contrary, the Board finds that the document was included with the September 2007 notice.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, timely delivery is assumed.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).

As noted in the prior July 2014 remand, in May 2005 the RO was notified that the Veteran was incarcerated for a felony and was located at a correctional facility in Winnfield, Louisiana.  Thereafter, the RO sent a letter to the Veteran at the correctional facility in Winnfield, to inform him that his VA compensation benefits were being reduced.  The RO continued to send the Veteran mail at various correctional facilities in Louisiana until October 2010.  Specifically, on September 6, 2007, merely two days before the DMC sent its notification letter; the VA mailed another letter to the Veteran at his prison's address to inform him of his apportionment claim. 

The Board noted that despite VA's regular practice of sending mail to the Veteran's prison's address, the DMC sent the September 8, 2007 debt/waiver rights notification letter to his home address, not to the correctional facility where he was located.  The Board found that the VA's use of an incorrect outdated address constituted the "clear evidence" needed to rebut the presumption of regularity that notice was sent to the claimant's "last known address" of record.  Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993).  As stated above, VA had regularly sent mail to the Veteran at his prison's address since 2005.  Therefore, the Board found that there was no evidence of error on the part of the Veteran in regards to his waiver request and that he did not receive notice of his debt from VA in a timely manner due to circumstances that were beyond his control.

The Board also found that since the Veteran demonstrated that there was a delay in the receipt of the notice, a 180-day period must be computed from the date of actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b)(2).  

The Board then found that according to the record, the Veteran was notified of his indebtedness by the VA Debt Management Center on October 20, 2010 in correspondence from the DMC.  The Board found that his waiver request (received by the DMC on March 29, 2011 (Volume 3)) was therefore timely.  (In the instant decision the Board now finds a January 21, 2011 communication to serve as the waiver request.)

The Board has reconsidered the evidence and the Board finds that the actual receipt of the notice of indebtedness occurred much earlier than October 20, 2010.

As per the September 8, 2007 correspondence (which apparently did not reach the Veteran), since the Veteran was receiving VA benefits, the RO planned to withhold those benefits until the overpaid amount was recouped.  The withholding was scheduled to begin in December 2007 (temp folder).  In May 2008, the Veteran informed the RO that he wished to discontinue receiving VA benefits payments (Volume 2).  The RO sent the Veteran a correspondence dated June 14, 2008.  In it, the RO informed the Veteran that as of June 10, 2008, the Veteran still owed a debt in the amount of $37,098.17.  Enclosed was VA Form 4107, informing the Veteran of his rights to appeal.  In an August 12, 2008 correspondence (received by the RO on August 18, 2008), the Veteran stated that he wished to have his VA benefits restored.  He stated that "I'm indebted to VA for $37,098.17 and cannot repay the debt at this time." (Volume 3).  

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

Even though the September 8, 2007 notice of the debt was sent to the incorrect address, the RO withheld VA benefits in an effort to recoup the amount of the debt (which, at that time, was $37,915.17).  In June 2008, the Veteran was informed that there was still $37,098.17 of the debt remaining.  It is clear that the Veteran had actual notice of this debt in August 2008, insofar as he specifically mentioned the debt, including the exact amount left to be recouped.  Therefore, it cannot be said that the Veteran was not properly notified both of the creation of the overpayment and of his right to request a waiver of overpayment.  The Veteran did not file a request for a waiver of overpayment until March 2011 (more than 180 days after notice of the overpayment was issued).  Consequently, the Board finds that his request for a waiver was not timely filed.  


ORDER

The request for waiver of an overpayment debt related in the amount of $37,098.17 is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


